           Case 1:17-cv-07599-RA Document 72 Filed 10/09/18 Page 1 of 4
Troutman Sanders LLP
600 Peachtree Street NE, Suite 3000
Atlanta, GA 30308-2216

troutman.com


James A. Lamberth
james.lamberth@troutman.com




October 9, 2018
VIA ECF

Hon. Ronnie Abrams
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Turner Network Sales, Inc. v. DISH Network, L.L.C., Civil Action No. 17-CV-7599
        (RA); Joint Letter-Motion for Leave to File Summary Judgment Papers Under Seal

Dear Judge Abrams:

As indicated in the letter-motion filed on October 4, 2018, Plaintiff/Counter-Defendant Turner
Network Sales, Inc. (“TNS, Inc.”) intends to file a motion for summary judgment in the above-
referenced case on or before October 12, 2018. As the Court is aware, TNS, Inc.’s claims
against DISH Network L.L.C. (“DISH”) and DISH’s counterclaims concern the highly confidential
terms and conditions of the parties’ affiliation agreements. On April 6, 2018, TNS, Inc. and
DISH entered into a Stipulated Protective Order that governs all discovery taken in connection
with this action, which the Court entered the same day. See Dkt. Nos. 56, 57. Due to the highly
confidential nature of the terms of the parties’ affiliation agreements and testimony and
documents concerning the parties’ negotiation of and performance under those agreements,
nearly all of the discovery in this action has been designated as either “CONFIDENTIAL” or
“CONFIDENTIAL-OUTSIDE COUNSEL EYES ONLY” pursuant to the terms of the Stipulated
Protective Order. The parties anticipate that nearly all of the evidence submitted in support of or
in opposition to any motion for summary judgment will involve highly confidential and sensitive
business information of the parties, the public disclosure of which would cause competitive harm
to one or both of the parties.

Accordingly, the parties jointly request that the Court issue an order granting TNS, Inc. and
DISH leave to file their memoranda of law in support of or in opposition to summary judgment in
redacted form, with the unredacted versions to be filed under seal, and to file under seal their
statements of material facts and other supporting evidence (including declarations, affidavits,
deposition transcripts, and documentary evidence). TNS, Inc. will file its notice of motion for
summary judgment publicly on ECF, and TNS, Inc. and DISH each will publicly file redacted
memoranda of law at the time they file their summary judgment papers.
          Case 1:17-cv-07599-RA Document 72 Filed 10/09/18 Page 2 of 4
Hon. Ronnie Abrams
October 9, 2018
Page 2




The Court Should Permit TNS, Inc. and DISH to File Their Memoranda of Law and
Supporting or Opposing Documents Under Seal

TNS, Inc. filed its Complaint in this action on October 4, 2017. TNS, Inc. originally filed its
Complaint under seal because the Complaint contains references to certain highly confidential,
competitively sensitive business information of both TNS, Inc. and DISH. On November 15,
2017, TNS, Inc. and DISH filed a joint motion requesting that the Court issue an order allowing
TNS, Inc.’s unredacted Complaint to remain under seal and that a public version of the
Complaint be filed with the parties’ proposed redactions. See Dkt. Nos. 29, 30, 31, 32. The
parties submitted declarations that demonstrate that the Complaint contains highly confidential,
competitively sensitive business information of both parties. See Dkt. Nos. 31, 32. On
November 16, 2017, the Court found that there was good cause to permit the redacted portions
of the Complaint to be filed under seal and granted the parties’ motion. See Dkt. No. 33.

On November 27, DISH requested that the Court permit it to file under seal unredacted versions
of its Answer and Counterclaims. See Dkt. Nos. 37, 38, 40. This Court again found that there
was good cause to permit the redacted portions of DISH’s Answer and Counterclaims under
seal and granted DISH’s motion. See Dkt. No. 42. On December 14, 2017, DISH filed its First
Amended Counterclaims and again moved the Court to allow the unredacted First Amended
Counterclaims to be filed under seal. See Dkt. Nos. 44, 45. On December 18, 2017, the Court
granted in part and denied in part DISH’s motion, permitting DISH to redact certain portions of
its First Amended Counterclaims that were previously redacted. See Dkt. No. 46. On
December 28, 2017, TNS, Inc. served its Answer to DISH Network L.L.C.’s First Amended
Counterclaims and requested that the Court permit it to file under seal an unredacted version of
its Answer. On January 3, 2018, the Court granted TNS, Inc.’s motion. See Dkt. No. 49. On
January 18, 2018, TNS, Inc. served an Amended Answer to DISH’s First Amended
Counterclaims and requested that the Court permit it to file under seal an unredacted version of
its Amended Answer. On January 19, 2018, the Court granted TNS, Inc.’s motion. See Dkt.
No. 54. On May 10, 2018, TNS, Inc. requested that the Court permit it to file under seal an
unredacted version of its First Amended Complaint. See Dkt. No. 61. On May 14, 2018, the
Court granted TNS, Inc.’s motion. See Dkt. No. 62. On June 1, 2018, DISH requested that the
Court permit it to file under seal an unredacted version of its Answer to TNS, Inc.’s First
Amended Complaint. See Dkt. No. 66. On June 6, 2018, the Court granted DISH’s motion.
See Dkt. No. 67.

On April 6, 2018, TNS, Inc. and DISH entered into a Stipulated Protective Order that governs all
discovery taken in connection with this action, which the Court entered the same day. See Dkt.
Nos. 56, 57. Paragraph 11 of the Stipulated Protective Order requires that, in the event any
information or material designated as “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE
COUNSEL EYES ONLY” under the Order is used, described, characterized, excepted,
referenced in, or attached to any court proceeding or submission in connection with this
litigation, the parties must take all steps reasonably required to protect its confidentiality during
the proceedings and seek to file such material under seal in accordance with the Court’s rules
          Case 1:17-cv-07599-RA Document 72 Filed 10/09/18 Page 3 of 4
Hon. Ronnie Abrams
October 9, 2018
Page 3




and instructions. Dkt. No. 57 at 10. TNS, Inc. and DISH hereby seek to file such designated
material under seal as required by Paragraph 11 of the Stipulated Protective Order.

For the same reasons described in the parties’ November 15 motion to permit TNS, Inc. to file
its original Complaint under seal, TNS, Inc. and DISH now respectfully request that the Court
grant this motion to permit them to file under seal their unredacted memoranda of law in support
of or opposition to summary judgment and to file under seal other supporting or opposing
documents (including affidavits/declarations and exhibits, deposition transcripts, and statements
of material facts or responses thereto).

TNS, Inc.’s memorandum of law in support of its motion for summary judgment and its
supporting documents will reference the same highly confidential, competitively sensitive
contractual provisions that were redacted in TNS, Inc.’s original Complaint and its original
Answer, DISH’s Answer, Counterclaims, and First Amended Counterclaims, TNS, Inc.’s First
Amended Complaint, and DISH’s Answer to TNS, Inc.’s First Amended Complaint. In particular,
TNS, Inc.’s memorandum of law, statement of material facts, supporting declarations, deposition
testimony, and other exhibits concern the highly confidential, competitively sensitive terms of the
parties’ affiliation agreements and the parties’ negotiation of and performance under those
terms. The information contained in these materials is highly confidential and the disclosure of
such information would cause significant financial and irreparable harm to the parties should
competitors of TNS, Inc. or DISH obtain knowledge of the terms of the parties’ agreements.
See Decl. of Scott A. Miller (Dkt. No. 31) at ¶¶ 9-15 and Decl. of Andrew LeCuyer (Dkt. No. 32)
at ¶¶ 6-11, both filed in support of Joint Renewed Mot. to File Under Seal (Dkt. No. 30).

Courts regularly seal documents exchanged in discovery and filed in support of a party’s motion
for summary judgment when the disclosure of such evidence would cause financial or
competitive harm. See SEC v. Ahmed, 2018 U.S. Dist. LEXIS 152504, at *7-10 (D. Conn. Sept.
6, 2018) (sealing contract documents and deposition transcripts filed in support of motion for
summary judgment, reasoning that because public disclosure of that evidence “would aid
‘[c]ommercial competitors seeking an advantage over rivals,’” its confidentiality “outweigh[s] the
public’s presumption of access.” (alteration in original) (quoting United States v. Amodeo, 71
F.3d 1044, 1050 (2d Cir. 1995))); Oliver Wyman, Inc. v. Eielson, 282 F. Supp. 3d 684, 704-08
(S.D.N.Y. 2017) (granting motion to seal portions of memorandum of law and statement of
material facts filed in support of motion for summary judgment, as well as declarations and other
documentary evidence filed in support thereof, where disclosure of such evidence “‘might harm
a litigant’s competitive standing’” (quoting In re Parmalat Sec. Litig., 258 F.R.D. 236, 244
(S.D.N.Y. 2009))); Playtext Prods., LLC v. Munchkin, Inc., 2016 U.S. Dist. LEXIS 42261, at *38-
42 (S.D.N.Y. Mar. 29, 2016) (granting motion to seal portions of summary judgment briefing and
underlying evidence filed in support thereof, reasoning that “Plaintiffs would be competitively
harmed if [that evidence] were revealed”). Moreover, “documents ‘such as those passed
between the parties in discovery’ often play ‘no role in the performance of Article III functions’
and so the presumption of access to these records is low.” Bernstein v. Bernstein Litowitz
Berger & Grossmann LLP, 814 F.3d 132, 142 (2d Cir. 2015) (quoting Amodeo, 71 F.3d at
          Case 1:17-cv-07599-RA Document 72 Filed 10/09/18 Page 4 of 4
Hon. Ronnie Abrams
October 9, 2018
Page 4




1050). Evidence filed in support of a motion for summary judgment is entitled to less of a
presumption of public assess than are the dispositive motions themselves. See Oliver Wyman,
Inc., 282 F. Supp. 3d at 705-06.

This Court already has found that good cause exists to keep the highly confidential provisions of
the parties’ affiliation agreements under seal. The parties will publicly file on ECF any notice of
motion for summary judgment and redacted versions of their memoranda of law in support or
opposition with redactions that are tailored to remove references to the parties’ highly
confidential information. Because nearly all of the parties’ supporting or opposing documents
will consist of or include information regarding the highly confidential terms of the parties’
affiliation agreements, the negotiation of those terms, or the parties’ performance under those
terms, sealing of these materials is appropriate under the standards set forth in Lugosch v.
Pyramid Co. of Onandaga, 435 F.3d 110, 120 (2d Cir. 2005). See Dkt. No. 30.

Conclusion

For the reasons stated above, TNS, Inc. and DISH respectfully request that the Court enter an
order permitting the parties to file their memoranda of law in support of or in opposition to
summary judgment in redacted form, with the unredacted versions to be filed under seal, and to
file under seal any statement of material facts (or response thereto) and other supporting or
opposing documents (including affidavits, declarations, deposition transcripts, or documentary
evidence) filed therewith.

Respectfully submitted,

Troutman Sanders LLP

/s/ James A. Lamberth
Counsel for TNS, Inc.

Coblentz Patch Duffy & Bass LLP

/s/ Richard R. Patch

Counsel for DISH


cc:    All Counsel (via ECF)
